Case: 3:20-cv-01051-wmc Document #: 1-1 Filed: 11/19/20 Page 1 of 24




                 EXHIBIT 1
   Case 2020CV002173
     Case:              Document Document
            3:20-cv-01051-wmc    5     Filed
                                           #:10-16-2020
                                              1-1 Filed:                Page 1 Page
                                                                    11/19/20   of 21 2 of 24
                                                                                         FILED
                                                                                         10-16-2020
                                                                                         CIRCUIT COURT
                                                                                         DANE COUNTY, WI
 STATE OF WISCONSIN             CIRCUIT COURT           DANE COUNTY                      2020CV002173
                                   Branch __                                             Honorable Frank D.
                                                                                         Remington
                                                                                         Branch 8
 CREANDO LITTLE LANGUAGE
 EXPLORERS LLC,
 1716 Monroe Street
 Madison, Wisconsin 53711,

                Plaintiff,

        v.                                                     Case No.:__________________
                                                               Case Code: 35002, 35005, 30106,
 MONROE STREET ARTS CENTER, INC.                                          30303
 1722 Monroe Street
 Madison, Wisconsin 53711,

 TARA VERMA
 721 Cone Flower Street
 Middleton, Wisconsin 53562,

 JAMIE GALE
 5413 Jonquil Court
 Middleton, Wisconsin 53562

 CREATIVE SOUL CLUB
 1722 Monroe Street
 Madison, Wisconsin 53711,

                Defendants.


                                            SUMMONS


THE STATE OF WISCONSIN TO THE DEFENDANTS NAMED ABOVE:

       You are hereby notified that the plaintiff named above has filed a lawsuit or other legal

action against you. The complaint, which is attached, states the nature and basis of the legal action.

       Within forty-five (45) days of receiving this summons, you must respond with a written

answer, as that term is used in chapter 802 of the Wisconsin Statutes, to the complaint. The Court

may reject or disregard an answer that does not follow the requirements of the statutes. The answer
   Case 2020CV002173
     Case:              Document Document
            3:20-cv-01051-wmc    5     Filed
                                           #:10-16-2020
                                              1-1 Filed:              Page 2 Page
                                                                  11/19/20   of 21 3 of 24




must be sent or delivered to the Court, whose address is Dane County Courthouse, Dane County

Clerk of Court, 215 South Hamilton Street, Madison, Wisconsin 53703, and to Benoit Letendre

and Travis James West, the plaintiff’s attorneys, whose address is West & Dunn, P.O. Box 37,

Waunakee, Wisconsin, 53597. You may have an attorney help or represent you.

       If you do not provide a proper answer within forty-five (45) days, the Court may grant

judgment against you for the award of money or other legal action requested in the complaint, and

you may lose your right to object to anything that is or may be incorrect in the complaint. A

judgment may be enforced as provided by law. A judgment awarding money may become a lien

against any real estate you own now or in the future, and may also be enforced by garnishment or

seizure of property.

                       Dated this 16th day of October, 2020

                                               WEST & DUNN

                                         By:     Electronically signed by Benoit M. Letendre
                                               Benoit M. Letendre, SBN 1079792
                                               bletendre@westdunn.com
                                               Travis James West, SBN 1052340
                                               twest@westdunn.com
                                               P.O. Box 37
                                               Waunakee, Wisconsin 53597
                                               608-535-6420

                                               Attorneys for Plaintiff, Creando Little Language
                                               Explorers, LLC




                                           Page 2 of 2
   Case 2020CV002173
     Case:              Document Document
            3:20-cv-01051-wmc    5     Filed
                                           #:10-16-2020
                                              1-1 Filed:          Page 3 Page
                                                              11/19/20   of 21 4 of 24
                                                                                  FILED
                                                                                  10-16-2020
                                                                                  CIRCUIT COURT
                                                                                  DANE COUNTY, WI
 STATE OF WISCONSIN            CIRCUIT COURT       DANE COUNTY                    2020CV002173
                                  Branch __                                       Honorable Frank D.
                                                                                  Remington
                                                                                  Branch 8
 CREANDO LITTLE LANGUAGE
 EXPLORERS LLC,
 1716 Monroe Street
 Madison, Wisconsin 53711,

               Plaintiff,

        v.                                                Case No.:__________________
                                                          Case Code: 35002, 35005, 30106,
 MONROE STREET ARTS CENTER, INC.                          30303
 1722 Monroe Street
 Madison, Wisconsin 53711,

 TARA VERMA
 721 Cone Flower Street
 Middleton, Wisconsin 53562,

 JAMIE GALE
 5413 Jonquil Court
 Middleton, Wisconsin 53562

 CREATIVE SOUL CLUB
 1722 Monroe Street
 Madison, Wisconsin 53711,

               Defendants.


                                       COMPLAINT


       Plaintiff, Creando Little Language Explorers, LLC, by its attorneys West & Dunn, as and

for its Complaint against Defendants Monroe Street Arts Center, Inc., Creative Soul Club, Tara

Verma, and Jamie Gale alleges as follows:
   Case 2020CV002173
     Case:              Document Document
            3:20-cv-01051-wmc    5     Filed
                                           #:10-16-2020
                                              1-1 Filed:               Page 4 Page
                                                                   11/19/20   of 21 5 of 24




                                         THE PARTIES

         1.    Plaintiff Creando Little Language Explorers, LLC (“Creando”), is a Wisconsin

limited liability company with a principal business address of 1716 Monroe Street, Madison, WI

53711.

         2.    Defendant Monroe Street Arts Center, Inc. (“MSAC”), is a Wisconsin corporation

operating as a nonprofit entity under IRC section 501(c), with a principal business address of 1722

Monroe Street, Madison, WI 53711.

         3.    Defendant Tara Verma is an adult resident of the State of Wisconsin who resides at

721 Cone Flower Street, Middleton, Wisconsin 53562.

         4.    Defendant Jamie Gale is an adult resident of the State of Wisconsin who resides at

5413 Jonquil Court, Middleton, Wisconsin 53562.

         5.    Defendant Creative Soul Club (“CSC”) is a partnership between Defendants Verma

and Gale, with a principal business address of 1722 Monroe Street, Madison, WI 53711.

                                 JURISDICTION AND VENUE

         6.    This action arises under the trademark laws of the United States, 15 U.S.C § 1051

et seq., and the laws of the State of Wisconsin and is a Complaint for trademark infringement,

deceptive trade practices under Wis. Stat. § 100.18, unfair competition under Wis. Stat. § 100.20,

common law misrepresentation, and promissory estoppel. This Court has subject matter

jurisdiction over these claims pursuant to Article VII, Section 8 of the Wisconsin Constitution.

         7.    This Court has personal jurisdiction over the Defendants because Defendants either

reside in the State of Wisconsin or have their principal place of business in the State of Wisconsin.

         8.    Venue in Dane County is proper because the acts giving rise to Plaintiff’s

Complaint occurred in Dane County.




                                           Page 2 of 19
   Case 2020CV002173
     Case:              Document Document
            3:20-cv-01051-wmc    5     Filed
                                           #:10-16-2020
                                              1-1 Filed:              Page 5 Page
                                                                  11/19/20   of 21 6 of 24




                            GENERAL FACTUAL ALLEGATIONS

       9.      Creando was organized in October of 2013 when Karen Haygood and James

Haygood, now members of Creando, filed articles of organization for the company with the

Wisconsin Department of Financial Institutions.

       10.     In 2014, Creando started a home-based and afterschool language and childhood

development program in several locations in Madison and one permanent rented space on Atwood

Avenue. In 2015, Creando rented space on Lakeside Street in Madison and the following year it

rented a location on Monroe Street.

       11.     From its Monroe Street facility in 2016, Creando was in view (line of sight) of

MSAC’s prior location at 2526 Monroe Street. From this vantage, Creando daily observed the

afterschool programs operated by MSAC, which consisted of traditional music and art instruction

classes.

       12.     Unlike MSAC’s traditional music and art instruction classes, Creando’s afterschool

programs centered on a unique, interactive approach to learning developed over years of trial and

error. Creando developed the learning technique, known as the five-senses learning approach,

through the development of relationships with school administrators as well as extensive research

concerning operations, locations, and transportation services required to meet the needs of families

involved in its programs.

       13.     Beginning in 2014, Creando regularly advertised its unique afterschool

programming on websites and blogs.

       14.     Included in this advertising, Creando made active and continuous use of its logo

which is registered with the United States Patent and Trademark Office (“USPTO”) under

registration number 4563155.




                                           Page 3 of 19
   Case 2020CV002173
     Case:              Document Document
            3:20-cv-01051-wmc    5     Filed
                                           #:10-16-2020
                                              1-1 Filed:               Page 6 Page
                                                                   11/19/20   of 21 7 of 24




       15.     As part of this advertising campaign, Creando paid current MSAC director Carey

Zawlocki to post advertisements for Creando on websites owned by Ms. Zawlocki and Defendant

Verma, and to write about Creando on online blogs published by Ms. Zawlocki and Defendant

Verma, including without limitation Hulafrog and Madison Mom’s Blog.

       16.     To further its online advertising campaign, Creando gave Ms. Zawlocki and

Defendant Verma insider access to Creando’s educational programming means and methods

including advertising materials and proprietary instructional pamphlets about Creando.

Additionally, Creando provided Defendant Verma and her children with a free sample of

Creando’s enrichment classes, allowing her to observe first-hand how the five-senses learning

approach worked in action.

       17.     Creando’s unique programming was successful, and it developed a need for

additional workspace because its afterschool programs had gained in popularity and reputation. In

particular, it hoped to consolidate its programs into a single location strategically located to meet

the needs of its growing student populations. Therefore, in the fall of 2018, Creando approached

Urban Land Interests, LLC (“ULI”), a Madison-based real estate developer, regarding building a

new, larger space for its afterschool program at 1716 Monroe Street.

       18.     During its discussions with Creando in the fall of 2018, ULI informed Creando that

MSAC would also be moving to a new location built by ULI and adjacent to 1716 Monroe Street

at 1722 Monroe Street. This issue was particularly concerning to Creando, and in these discussions

it specifically inquired as to whether MSAC would be operating afterschool programing that would

compete with Creando’s. ULI responded that MSAC would not; it would only continue to provide

the same type of programming that it had previously provided, only in a bigger space.




                                           Page 4 of 19
    Case 2020CV002173
      Case:              Document Document
             3:20-cv-01051-wmc    5     Filed
                                            #:10-16-2020
                                               1-1 Filed:              Page 7 Page
                                                                   11/19/20   of 21 8 of 24




          19.   For the preceding 22 years, MSAC operated an art center. During that time, it

operated no dedicated afterschool programs other than traditional music and art instruction classes

from its business spaces located at 2526 Monroe Street.

          20.   During these discussions, Creando informed ULI that it would not be interested in

renting ULI’s space located at 1716 Monroe Street if ULI also intended to rent adjacent or nearby

space to competitors. ULI made specific and express representations to Creando that MSAC

would not offer programs competitive with the afterschool classes and programs offered by

Creando at MSAC’s new 1722 Monroe Street location.

          21.   Creando expressly requested that if it entered into a lease with ULI, the lease

contain a provision that would prohibit ULI from renting adjacent space to tenants that offered

programs that compete with Creando’s. ULI deflected. On February 8, 2019, Anne Morrison of

ULI informed Creando that it “doesn’t do exclusivity clauses” in its leases. Further, Ms. Morrison

stated that Creando need not worry because ULI would be looking out for Creando’s best interest,

because it wanted Creando to succeed.

          22.   In reliance upon these representations and others by ULI, Creando entered into a

10-year lease with ULI in March of 2019 for the 1716 Monroe Street classroom spaces. Further,

also in reliance upon these representations, Creando paid one hundred seventeen thousand dollars

($117,000) to build out the space located at 1716 Monroe Street.

          23.   In 2019, MSAC launched a capital campaign with the goal of raising eight hundred

fifty thousand dollars ($850,000) to pay for the construction of its new spaces at 1722 Monroe

Street.

          24.   Creando actively participated in MSAC’s capital campaign by hosting a public

fundraiser for MSAC in its new spaces at 1716 Monroe Street, contributing money to the capital




                                           Page 5 of 19
   Case 2020CV002173
     Case:              Document Document
            3:20-cv-01051-wmc    5     Filed
                                           #:10-16-2020
                                              1-1 Filed:            Page 8 Page
                                                                11/19/20   of 21 9 of 24




campaign, and promoting MSAC’s capital campaign on Creando’s social media sites. Moreover,

in the hope of increasing donations, Creando allowed Mr. Tom Neujahr, a principal of ULI, to

parade potential donors for MSAC into its finished space at 1716 Monroe Street so they could

envision a finished space in the building.

       25.     During MSAC’s capital campaign, Creando spoke extensively with MSAC’s board

of directors and its executive director Monica Wahlberg about working collaboratively to advance

the mission and purpose of each organization.

       26.     During these discussions, MSAC’s board of directors and Ms. Wahlberg, made

express promises to Creando that MSAC’s art and music programs in the afterschool hours would

complement and not compete against Creando’s afterschool classes and programs.

       27.     These promises by MSAC induced Creando to share with MSAC and Ms.

Wahlberg the proprietary educational model developed by Creando, as well as the unique means

and methods developed by Creando for its afterschool programming.

       28.     In March of 2020, MSAC ceased communicating with Creando.

       29.     In July of 2020, MSAC unveiled a new collaboration entitled “Our First-Ever After-

school Program” with a partnership called Creative Soul Club that specifically included

afterschool programming that not only directly competes with Creando’s afterschool educational

programming, but also is a nearly identical copy of Creando’s branding and unique teaching

methodology.

       30.     Prior to July of 2020, MSAC had never in its 22-year history, offered the

afterschool educational programming provided by CSC.

       31.     Creando thereafter contacted MSAC directly and spoke with Ms. Zawlocki and

Suzy Baldwin. Both confirmed that ULI knew of MSAC plans to launch CSC and had expressly




                                             Page 6 of 19
   Case 2020CV002173
    Case:              DocumentDocument
           3:20-cv-01051-wmc   5     Filed
                                        #: 10-16-2020
                                           1-1 Filed:             Page 9Page
                                                              11/19/20  of 21 10 of 24




approved the plan. Mses. Zawlocki and Baldwin explained that they did not believe that the CSC

program infringed upon Creando’s programming because the CSC program staff “weren’t

speaking Spanish.”

       32.     Although MSAC is recognized as a non-profit entity by the US Department of

Revenue, on information and belief, CSC is a for-profit partnership created by Defendants Verma

and Gale.

       33.     MSAC and CSC have represented themselves to the public as a partnership and are,

on information and belief, a partnership.

       34.     MSAC provided and continues to provide money from its capital campaign to CSC

to operate its afterschool program, at MSAC’s new business address adjacent to Creando’s

location. CSC’s programming is in direct competition with Creando.

       35.     CSC makes prominent use of a logo and advertising materials that are deceptively

similar to Creando’s logo and advertising materials.

       36.     The use of CSC’s logo and advertising materials create a false association with

Creando, reducing CSC’s advertising expenditures, soliciting Creando’s customers, and causing

competitive harm to Creando.

       37.     MSAC permits CSC to use CSC’s logo and advertising materials, funds CSC to do

the same, and advertises on behalf of CSC on MSAC’s website, with the knowledge that such use,

funding and advertising causes competitive harm to Creando.

       38.     The marketplace confusion caused by CSC’s deceptive exploitation of Creando’s

likeness in its logo is exacerbated by the proximity of CSC to Creando.         This unlawful

encroachment upon Creando’s marks has caused and continues to cause consumer confusion and




                                            Page 7 of 19
   Case 2020CV002173
    Case:              DocumentDocument
           3:20-cv-01051-wmc   5     Filed
                                        #: 10-16-2020
                                           1-1 Filed:                Page 10
                                                                 11/19/20    of 2111 of 24
                                                                           Page




has caused students that would have enrolled in Creando’s educational programming to enroll in

CSC’s programming.

       39.        The deception, encroachment, and unlawful exploitation by MSAC and CSC did

not stop at copying Creando’s logo. Defendants also copied the unique educational programming

developed by Creando.

       40.        MSAC induced Creando to share its unique educational programming model by

offering Creando explicit assurances that they would not enter into competition with Creando.

       41.        Despite these assurances, MSAC and CSC copied Creando’s unique educational

programming model and opened an afterschool program next door to Creando’s 1716 Monroe

Street address.

       42.        The immediately adjacent proximity of CSC’s afterschool educational program has

caused and continues to cause consumer confusion so that students that would have enrolled in

Creando’s educational programming have enrolled and continue to enroll in CSC programming.

       43.        On information and belief, ULI was aware that MSAC planned to open a center at

1722 Monroe Street with educational programing that would compete with Creando’s

programming. On information and belief, ULI obtained this knowledge before Creando

contributed $117,000 to the construction of new business spaces at 1716 Monroe Street.

       44.        MSAC, its board, and Mses. Wahlberg and Zawlocki knew that MSAC would offer

educational programming modeled on and competitive with Creando’s educational programming

through CSC before Creando contributed to MSAC’s capital campaign.

       45.        MSAC, its board, and Ms. Wahlberg intentionally misled Creando and the public

about MSAC’s plans to collaborate with CSC to host educational programming that copied and

competes directly with Creando.




                                            Page 8 of 19
    Case 2020CV002173
     Case:              DocumentDocument
            3:20-cv-01051-wmc   5     Filed
                                         #: 10-16-2020
                                            1-1 Filed:             Page 11
                                                               11/19/20    of 2112 of 24
                                                                         Page




        46.     MSAC has used and continues to use charitable donations, including donations

provided by or solicited by Creando, to subsidize CSC, a for-profit partnership operated by

Defendants Verma and Gale, which runs educational programming modeled on and competitive

with Creando.

                                        CLAIM I
      Unfair Competition/Use of Word, Term, Name, Symbol, or Device Combination
        15 U.S.C. § 1125(a) as against Defendants CSC, MSAC, Verma, and Gale

       47.      Creando realleges and incorporates by reference the preceding paragraphs of the

complaint as if set forth at length.




                                          Page 9 of 19
   Case 2020CV002173
    Case:              DocumentDocument
           3:20-cv-01051-wmc   5     Filed
                                        #: 10-16-2020
                                           1-1 Filed:                 Page 12
                                                                  11/19/20    of 2113 of 24
                                                                            Page




      48.      Since at least 2014, Creando has made use of a logo with a balloon rising on a string

above the word “Creando”, which means “creating” in Spanish (the “Creando Logo” as pictured

below).




      49.      CSC did not exist prior to 2020. However, since its formation the Defendants have

used a logo of a lightbulb rising on a string above the words “Creative Soul Club” (the “CSC

Logo” as pictured below). The English word “creative” is a variation on the Spanish word

“creando” which means “creating” in English.




      50.      The Defendants’ use of the CSC Logo, which is starkly similar to the Creando

Logo, in conjunction with advertising for CSC’s afterschool programs (which are related and/or

identical services to those provided by Creando) is likely to, and does, cause confusion, or mistake

as to the source of or association of CSC’s services with Creando.




                                          Page 10 of 19
   Case 2020CV002173
    Case:              DocumentDocument
           3:20-cv-01051-wmc   5     Filed
                                        #: 10-16-2020
                                           1-1 Filed:                Page 13
                                                                 11/19/20    of 2114 of 24
                                                                           Page




      51.      The CSC Logo and Creando Logo are confusingly similar in appearance and

suggestion because both logos make use of floating-balloon-on-a-string depictions and both make

use of the word “Creative” or variations thereon (Creando means “creating” in the Spanish

language).

      52.      The geographic area of the defendants’ use of the CSC Logo overlaps with the

geographic area of Creando’s use of its logo.

      53.      Defendants intended and intend to palm off their services as services offered by,

and/or insinuate a connection with Creando.

      54.      The afterschool educational programming and services offered by Defendants are

substantially similar and, in some parts, identical to those offered by Creando.

      55.      Defendants have used and continue to use the CSC Logo on the internet and in

advertising materials to advertise its services.

      56.      Creando never granted license to any defendants to use the Creando Logo,

including any portion or likeness thereof.

      57.      The Defendants continue to use the Creando Logo to advertise services which are

at least partially identical to those offered by Creando.

      58.      The foregoing acts of Defendants constitute unfair competition and false

designation of origin in violation of Section 43 of the Lanham Act, 15 U.S.C. §1125(a).

      59.      By reason of the foregoing acts of Defendants, Creando has been damaged in an

amount to be determined at trial, and unless enjoined, Defendants’ ongoing acts will cause Creando

continuing irreparable harm.




                                             Page 11 of 19
    Case 2020CV002173
     Case:              DocumentDocument
            3:20-cv-01051-wmc   5     Filed
                                         #: 10-16-2020
                                            1-1 Filed:             Page 14
                                                               11/19/20    of 2115 of 24
                                                                         Page




                                          CLAIM II
              Violation of the Deceptive Trade Practices Act - Wis. Stat. § 100.18
                                 as against Defendant MSAC

        60.     Creando realleges and incorporates by reference the preceding paragraphs of the

complaint as if set forth at length.

        61.     MSAC misled Creando and the public in its capital campaign.

        62.     During the capital campaign, MSAC explicitly assured Creando that it would not

host programs competitive with Creando.

        63.     MSAC’s assurances induced Creando to allow Defendants and the public to tour

Creando’s new workspaces at 1716 Monroe Street.

        64.     MSAC’s assurances induced Creando to donate money to MSAC; host fundraisers

for MSAC; and promote MSAC’s capital campaign on Creando’s social media sites.

        65.     MSAC’s assurances induced Creando to share with Defendants its unique

educational programming.

        66.     MSAC’s assurances were false in that while MSAC provided these assurances to

Creando, plans to develop a public-private partnership program with Mses. Verma and Gale that

is competitive with Creando’s were already underway.

        67.     MSAC’s assurances constitute public statements, within the meaning of Wis. Stat.

§ 100.18.

        68.     MSAC’s public statements were false.

        69.     Creando has been damaged by MSAC’s false statements.

        70.     The foregoing acts of MSAC are violations of Wis. Stat. § 100.18 and constitute

deceptive trade practices.




                                          Page 12 of 19
    Case 2020CV002173
     Case:              DocumentDocument
            3:20-cv-01051-wmc   5     Filed
                                         #: 10-16-2020
                                            1-1 Filed:               Page 15
                                                                 11/19/20    of 2116 of 24
                                                                           Page




        71.     By reason of the foregoing acts of the Defendants, Creando has been damaged in

the form of lost tuition, depressed attendance, and consumer confusion and Creando is entitled to

damages in an amount to be determined at trial.

                                          CLAIM III
                            Unfair Competition - Wis. Stat. § 100.20
                      as against Defendants MSAC, CSC, Verma and Gale

        72.     Creando realleges and incorporates by reference the preceding paragraphs of the

complaint as if set forth at length.

        73.     Creando took MSAC into its confidence during the 2019 capital campaign in

reliance upon MSAC’s representations that it would not host educational programs competitive

with Creando.

        74.     Based on these explicit representations, Creando shared with MSAC Creando’s

proprietary means and methods of instruction, its logo, brochures and advertising materials, and

gave to MSAC unfettered access to Creando’s new workspaces.

        75.     MSAC’s representations to Creando were false in that MSAC had already entered

into a partnership with CSC, Verma, and Gale that planned to copy Creando’s afterschool

programming model and entering into direct competition with Creando in workspaces next door

to Creando.

        76.     Defendants ultimately used the information given to MSAC in good faith by

Creando to establish and brand a public-private partnership that resulted in the formation of CSC,

which is a partnership whose programming and operations are derived directly from and designed

to compete against Creando.

        77.     The foregoing acts by Defendants violate Wis. Stat. § 100.20 and constitute unfair

competition.




                                          Page 13 of 19
    Case 2020CV002173
     Case:              DocumentDocument
            3:20-cv-01051-wmc   5     Filed
                                         #: 10-16-2020
                                            1-1 Filed:               Page 16
                                                                 11/19/20    of 2117 of 24
                                                                           Page




        78.     By reason of the foregoing conduct by the Defendants, Creando has been harmed

and continues to suffer harm in the form of lost tuition, depressed attendance, and consumer

confusion.

                                           CLAIM IV
                                   Negligent Misrepresentation
                                   as against Defendant MSAC

        79.     Creando realleges and incorporates by reference the preceding paragraphs of the

complaint as if set forth at length.

        80.     MSAC represented to Creando that, among other things, it would not enter into

direct competition with Creando next door to Creando’s new 1716 Monroe Street address.

        81.     Creando reasonably relied on these statements and cooperated with MSAC in its

capital campaign by giving money to MSAC, hosting fundraising events for MSAC in Creando’s

new workspaces, and sharing with MSAC’s employees Creando’s unique educational

programming model and instructional and advertising materials.

        82.     At the time it represented to Creando that it would not enter into competition with

it, MSAC has already been working to develop a partnership with CSC, Verma, and Gale to offer

programing that would compete with Creando. Accordingly, MSAC’s representations were false.

        83.     MSAC knew or should have known that the statements it made to Creando were

false. MSAC failed to exercise ordinary care in making these representations to Creando.

        84.     By reason of MSAC’s misrepresentations, Creando has been harmed in an amount

to be determined at trial.




                                           Page 14 of 19
    Case 2020CV002173
     Case:              DocumentDocument
            3:20-cv-01051-wmc   5     Filed
                                         #: 10-16-2020
                                            1-1 Filed:                 Page 17
                                                                   11/19/20    of 2118 of 24
                                                                             Page




                                             CLAIM V
                                 Strict Liability Misrepresentation
                                    as against Defendant MSAC

        85.     Creando realleges and incorporates by reference the preceding paragraphs of the

complaint as if set forth at length.

        86.     MSAC represented to Creando that, among other things, it would not enter into

direct competition with Creando next door to Creando’s new 1716 Monroe Street address.

        87.     Creando reasonably relied on these statements and cooperated with MSAC in its

capital campaign by giving money to MSAC, hosting fundraising events for MSAC in Creando’s

new workspaces, and sharing with MSAC’s employees Creando’s unique educational

programming model and instructional and advertising materials.

        88.     MSAC’s representations were false. At the time it represented to Creando that it

would not enter into competition with it, MSAC has already been working to develop a partnership

with CSC, Verma, and Gale to offer programing that would compete with Creando. Because its

representations concerned its non-public partnership plans with Defendant Verma, Gale, and CSC,

MSAC’s representations were based upon its personal knowledge, and it was uniquely situated to

ascertain the truth of the facts related to its representations.

        89.     MSAC had an economic stake in Creando’s belief and reliance upon its

representations. Among other things, in reliance upon MSAC’s false statements Creando not only

made monetary donations to MSAC, but also assisted MSAC with its capital campaign and larger

fundraising efforts.

        90.     By reason of MSAC’s misrepresentations, Creando has been harmed in an amount

to be determined at trial.




                                             Page 15 of 19
    Case 2020CV002173
     Case:              DocumentDocument
            3:20-cv-01051-wmc   5     Filed
                                         #: 10-16-2020
                                            1-1 Filed:             Page 18
                                                               11/19/20    of 2119 of 24
                                                                         Page




                                            CLAIM VI
                                   Intentional Misrepresentation
                                    as against Defendant MSAC

        91.     Creando realleges and incorporates by reference the preceding paragraphs of the

complaint as if set forth at length.

        92.     MSAC represented to Creando that, among other things, it would not enter into

direct competition with Creando next door to Creando’s new 1716 Monroe Street address.

        93.     MSAC’s representations were false. At the time it represented to Creando that it

would not enter into competition with it, MSAC has already been working to develop a partnership

with CSC, Verma, and Gale to offer programing that would compete with Creando.

        94.     MSAC made its representations to Creando knowing them to be false, or made them

recklessly without caring whether they were true or false.

        95.     MSAC made its representations to Creando with the intent to defraud Creando and

cause Creando to act upon them. Creando reasonably relied on these statements and cooperated

with MSAC in its capital campaign by giving money to MSAC, hosting fundraising events for

MSAC in Creando’s new workspaces, and sharing with MSAC’s employees Creando’s unique

educational programming model and instructional and advertising materials.

        96.     By reason of MSAC’s misrepresentations, Creando has been harmed in an amount

to be determined at trial.

                                           CLAIM VII
                                       Promissory Estoppel
                                   as Against Defendant MSAC

        97.     Creando realleges and incorporates by reference the preceding paragraphs of the

complaint as if set forth at length.




                                           Page 16 of 19
   Case 2020CV002173
    Case:              DocumentDocument
           3:20-cv-01051-wmc   5     Filed
                                        #: 10-16-2020
                                           1-1 Filed:                Page 19
                                                                 11/19/20    of 2120 of 24
                                                                           Page




       98.     MSAC promised Creando that it would not engage in activities and programing that

is competitive to Creando’s programming.

       99.     MSAC reasonably should have expected that its promises would include action on

the part of Creando.

       100.    MSAC’s promises induced Creando to, among other things, provide financial

support to MSAC and assist MSAC with its capital campaign.

       101.    Creando’s reliance upon the promises of MSAC was reasonable.

       102.    Creando’s reliance upon the promises has now caused it substantial harm.

       103.    The promises of MSAC must be enforced to avoid injustice

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment in its favor and against Defendants with

respect to all the foregoing Claims as follows:

       A.      Immediately and preliminarily enjoining each Defendant, its servants, agents and

employees, and all other persons in active concert or participation with any Defendant and its

successors and assigns, from directly or indirectly:

               (1)     using, reproducing, creating, distributing or publicly displaying any of

       Creando’s marks, names, logos or trade dress, including any colorable imitation of

       Creando’s marks and distinct educational programming and teaching methodology, in the

       advertising (including on the Internet), promotion, or rendering of its services;

               (2)     expressly or impliedly representing itself to customers, potential customers,

       or the public to be affiliated in any way with Creando;




                                           Page 17 of 19
   Case 2020CV002173
    Case:              DocumentDocument
           3:20-cv-01051-wmc   5     Filed
                                        #: 10-16-2020
                                           1-1 Filed:                   Page 20
                                                                    11/19/20    of 2121 of 24
                                                                              Page




                (3)       representing by words or conduct that any service provided, offered for sale,

         sold, advertised, or rendered by the respective Defendant is authorized, sponsored, or

         endorsed by or otherwise connected with Creando;

                (4)       otherwise infringing on any of Creando’s trademark and/or trade dress

         rights; and/or

                (5)       competing unfairly with Creando in any manner by improperly using any

         Creando trademark, service mark, or trade dress, or any colorable imitation of any of them,

         and/or any mark that is likely to cause consumer confusion as to the source of the respective

         Defendant’s services;

         B.     Holding that Defendants’ acts constitute unfair competition and trade dress

infringement, as described above;

         C.     Holding that Defendants’ acts are in violation of the Deceptive Trade Practices Act,

as described above;

         D.     Holding that Defendants’ acts constitute unfair competition under Wisconsin State

law, as described above;

         E.     Holding that Defendants’ acts constitute misrepresentation, as described above;

         F.     Holding that the Defendants are estopped from engaging in the acts described

above;

         G.     Ordering the Defendants, jointly and severally, to pay Creando:

                (1)       all profits, gains and advantages obtained by Defendants from the

         Defendants’ unlawful conduct, including profits and corrective advertising damages in an

         amount to be determined at trial;




                                             Page 18 of 19
Case 2020CV002173
 Case:              DocumentDocument
        3:20-cv-01051-wmc   5     Filed
                                     #: 10-16-2020
                                        1-1 Filed:              Page 21
                                                            11/19/20    of 2122 of 24
                                                                      Page




          (2)     all monetary damages sustained and to be sustained by Creando as a

   consequence of Defendants’ unlawful conduct, including lost profits, in an amount to be

   determined at trial;

          (3)     enhanced damages (e.g. pursuant to 15 U.S.C. § 117(a) and Wis. Stat.

   § 100.18);

          (4)     Creando’s costs and disbursements incurred in connection with this action,

   including reasonable attorneys’ fees; of which nothing plead herein shall constitute an

   election of remedies;

          (5)     Assessing court costs against the Defendants; and

          (6)     Awarding such other relief as the Court may deem just and proper.



          Dated this 16th day of October, 2020

                                          WEST & DUNN

                                    By:     Electronically signed by Benoit M. Letendre
                                          Benoit M. Letendre, SBN 1079792
                                          bletendre@westdunn.com
                                          Travis James West, SBN 1052340
                                          twest@westdunn.com
                                          P.O. Box 37
                                          Waunakee, Wisconsin 53597
                                          608-535-6420

                                          Attorneys for Plaintiff, Creando Little Language
                                          Explorers, LLC




                                     Page 19 of 19
                     Case 2020CV002173
                      Case:              DocumentDocument
                             3:20-cv-01051-wmc   19    Filed
                                                          #: 11-10-2020
                                                             1-1 Filed:                                        Page 1Page
                                                                                                           11/19/20  of 1 23 of 24
                                                                                                                                        FILED
STATE OF WISCONSIN                                  CIRCUIT COURT                                       DANE COUNTY                     11-10-2020
                                                                                                                                        CIRCUIT COURT
                                                                                                                                        DANE COUNTY, WI
                                                                                                                                        2020CV002173
Creando Little Language Explorers LLC vs. Monroe Street                                   Notice of Hearing
Arts Center, Inc. et al
                                                                                           Case No: 2020CV002173



                     COURT ORIGINAL




This case is scheduled for: Scheduling conference

Date                                      Time                                     Location
11-11-2020                                02:30 pm                                 4th Floor, Courtroom 4D - Branch 8
Circuit Court Judge/Circuit Court Commissioner                                     215 S Hamilton Street
Frank D. Remington                                                                 Madison WI 53703-3285
Re
Prohibited Business Activity

This matter will not be adjourned by the court except upon formal motion for good cause or with the specific approval of the court
upon stipulation by all parties.

TO SCHEDULE THE MOTION FOR TEMPORARY RESTRAINING AND INJUNCTION


 If you require reasonable accommodations due to a
 disability to participate in the court process, please call                            Dane County Circuit Court
 608-266-4311 prior to the scheduled court date. Please                                 Date: November 10, 2020
 note that the court does not provide transportation.


DISTRIBUTION                              Address                                                                               Service Type
Court Original
Benoit Marc Letendre                                                                                                            Electronic Notice
Travis James West                                                                                                               Electronic Notice
Seep Paliwal                                                                                                                    Electronic Notice
Douglas M. Poland                                                                                                               Electronic Notice




GF-101(CCAP), 10/2009 Notice of Hearing
                                            This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV002173
                      Case:              DocumentDocument
                             3:20-cv-01051-wmc   14    Filed
                                                          #: 11-06-2020
                                                             1-1 Filed:                                        Page 1Page
                                                                                                           11/19/20  of 1 24 of 24
                                                                                                                                        FILED
STATE OF WISCONSIN                                  CIRCUIT COURT                                       DANE COUNTY                     11-06-2020
                                                                                                                                        CIRCUIT COURT
                                                                                                                                        DANE COUNTY, WI
                                                                                                                                        2020CV002173
Creando Little Language Explorers LLC vs. Monroe Street                                   Notice of Hearing
Arts Center, Inc. et al
                                                                                           Case No: 2020CV002173



                     COURT ORIGINAL




This case is scheduled for: Scheduling conference

Date                                      Time                                     Location
11-12-2020                                01:30 pm                                 4th Floor, Courtroom 4D - Branch 8
Circuit Court Judge/Circuit Court Commissioner                                     215 S Hamilton Street
Frank D. Remington                                                                 Madison WI 53703-3285
Re
Prohibited Business Activity

This matter will not be adjourned by the court except upon formal motion for good cause or with the specific approval of the court
upon stipulation by all parties.

TO SCHEDULE THE MOTION FOR TEMPORARY RESTRAINING AND INJUNCTION


 If you require reasonable accommodations due to a
 disability to participate in the court process, please call                            Dane County Circuit Court
 608-266-4311 prior to the scheduled court date. Please                                 Date: November 6, 2020
 note that the court does not provide transportation.


DISTRIBUTION                              Address                                                                               Service Type
Court Original
Benoit Marc Letendre                                                                                                            Electronic Notice
Travis James West                                                                                                               Electronic Notice
Monroe Street Arts Center, Inc.           1722 Monroe Street, Madison, WI 53711                                                 Mail Notice
Tara Verma                                721 Cone Flower Street, Middleton, WI 53562                                           Mail Notice
Jamie Gale                                5413 Jonquil Court, Middleton, WI 53562                                               Mail Notice
Creative Soul Club                        1722 Monroe Street, Madison, WI 53711                                                 Mail Notice




GF-101(CCAP), 10/2009 Notice of Hearing
                                            This form shall not be modified. It may be supplemented with additional material.
